UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7800



DANIEL R. MARTIN,

                                             Plaintiff - Appellant,

          and


WARREN CHASE; TERRY DORSEY; WILBUR SUTTON;
LEON NOEL; ZACHARY MARTIN; COLANDO COLBERT;
DOMINIC NEWSOME; MARQUIS DEAL; MICHAEL MILLER;
ALVIN JONES; JERMIAH JONES; TROY JONES;
CHARLES REED; KEVIN GRAVES,

                                                         Plaintiffs,

          versus


JACK KAVANAGH, Warden; BERNARD JONES, Lieuten-
ant; D. WHITE, Sergeant; CORRECTIONAL OFFICER
CARTER; CORRECTIONAL OFFICER FLINT; CORREC-
TIONAL OFFICER QUEEN; H. TOLBERT, Correctional
Officer; CORRECTIONAL OFFICER POTEE; CORREC-
TIONAL OFFICER MCCOY; CORRECTIONAL OFFICER
LASONER; CORRECTIONAL OFFICER BRAXTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-977-JFM)


Submitted:   February 25, 1999             Decided:   March 10, 1999
Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel R. Martin, Appellant Pro Se.    John Jospeph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel Martin appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Martin v. Kavanagh, No. CA-98-977-JFM (D.

Md. Dec. 1, 1998).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED




                                  2